DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022, has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The title of the application has been amended as follows: 
System for horizontal growth of high quality semiconductor single crystals by physical vapor transport


The claims of the application have been amended as follows:  
Claims 10-20 (canceled). 

Reasons for Allowance
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a system for manufacturing one or more single crystals of a semiconductor material by physical vapor transport (PVT), the system comprising a PVT growth structure including a crucible having a source material compartment containing a source material and a pair of growth compartments each on a side of the source material compartment, a crystal seed is disposed in each growth compartment for growing respective single crystals from the source material; a reactor having an inner chamber adapted to accommodate the PVT growth structure for growing the one or more single crystals inside, the reactor accommodates the PVT growth structure in a substantially horizontal orientation with respect to a direction of gravity or within an angle from horizontal that is between -15º and +15° with respect to a horizontal plane perpendicular to the direction of gravity; a heating system adapted to heat the PVT growth structure inside the inner chamber of the reactor; and a system controller controlling a plurality of parameters of a PVT growth process in the reactor, the system controller monitors the growth temperature and controls the PVT growth process with a plurality of PVT growth process parameters to ensure that a growth surface of each of the one or more single crystals achieves a curvature with a maximum height in the growth direction that is maintained within a height range from 2 to 8 mm during the PVT growth process, the PVT growth process parameters are determined for the reactor based on characteristics of the reactor and the crucible, a predetermined diameter and length of the one or more single crystals to be grown inside the PVT growth structure, a predetermined diameter of an inclusion-free cross-section to be formed on the one or more single crystals, and temperatures for the PVT growth process using simulation analysis, the crystal seed in each growth compartment has a diameter of at least 10% larger than the predetermined diameter of the inclusion-free cross-section of the single crystal grown therein as recited in the context of claim 1.  Dependent claims 2-9 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
The closest prior art of record includes U.S. Patent No. 7,279,040 to Shaoping Wang (hereinafter “Wang”) and U.S. Patent Appl. Publ. No. 2011/0300323 to Straubinger, et al. (“Straubinger II”).  In Figs. 3-7 and col. 5, l. 1 to col. 7, l. 16 Wang teaches an embodiment of a PVT furnace which includes an inner chamber adapted to accommodate a PVT growth crucible assembly (6).  The PVT growth structure (6) in Figs. 6-7 has a horizontal orientation, includes a source material (18) with a pair of growth compartments on each side and a seed crystal (19) and (24) disposed in each compartment, a pyrometer (11) and thermocouple (12) for measuring and controlling the temperature, mass flow controllers (17) for controlling the flow of a gas mixture (16), and an exhaust valve (15) for pressure control.  Then in Figs. 4-8, ¶¶[0007]-[0012], and ¶¶[0055]-[0065] Straubinger II teaches an analogous system and method for the growth of SiC single crystal (2) by sublimation growth from a source material (4) contained within a crucible (3) in which a small lateral temperature difference during bulk SiC single crystal (2) growth is produced so that the curvature of the growth surface is reduced such that a facet region which is as large as possible is produced.  However, Wang and Straubinger II do not teach, disclose, or reasonably suggest a PVT growth structure comprising a system controller which monitors the growth temperature and controls the PVT growth process with a plurality of PVT growth process parameters to ensure that a growth surface of each of the one or more single crystals achieves a curvature with a maximum height in the growth direction that is maintained within a height range from 2 to 8 mm during the PVT growth process, in which the PVT growth process parameters are determined based on characteristics of the reactor and the crucible, a predetermined diameter and length of the one or more single crystals to be grown inside the PVT growth structure, a predetermined diameter of an inclusion-free cross-section to be formed on the one or more single crystals, and temperatures for the PVT growth process using simulation analysis, the crystal seed in each growth compartment has a diameter of at least 10% larger than the predetermined diameter of the inclusion-free cross-section of the single crystal grown therein as recited in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714